UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-4774



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFTON LEE JORDAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-795)


Submitted:   March 30, 2001                 Decided:   April 20, 2001


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Parks Nolan Small, Federal Public Defender, Columbia, South Caro-
lina, for Appellant. Jon Rene Josey, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina; Rosemary Davis Parham, As-
sistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Lee Jordan seeks to appeal the district court’s judg-

ment of conviction. We dismiss the appeal for lack of jurisdiction

because Jordan’s notice of appeal was not timely filed.

     Parties are accorded ten days after entry of the district

court’s judgment in a criminal case to note an appeal, see Fed. R.

App. P. 4(b)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(b)(4).   This appeal period is “man-

datory and jurisdictional.”   Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)); see also United States v. Raynor, 939

F.2d 191, 197 (4th Cir. 1991).

     The district court’s judgment was entered on the docket on

August 16, 2000.     Jordan’s pro se notice of appeal was filed on

October 20, 2000.*    Because Jordan failed to file a timely notice

of appeal or to obtain an extension of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                          DISMISSED


     *
       For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2